UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4302


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

YONEL REYES VASALLO, a/k/a Yoni, a/k/a Cuba,

                Defendant - Appellant.



                              No. 12-4443


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL ANTHONY HOY, a/k/a Chi-Town,

                Defendant - Appellant.




Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge.      (1:11-cr-00253-TDS-10; 1:11-cr-00375-TDS-1;
1:11-CR-00253-TDS-8)


Submitted:   March 29, 2013                 Decided:   April 9, 2013
Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ferris Ridgely Bond, BOND &    NORMAN, Washington, D.C.; Matthew G.
Kaiser, THE KAISER LAW        FIRM PLLC, Washington, D.C., for
Appellants. Ripley Rand,      United States Attorney, Sandra J.
Hairston, Deputy Chief,       Assistant United States Attorney,
Greensboro, North Carolina,   for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

            Michael Anthony Hoy and Yonel Reyes Vasallo pleaded

guilty to conspiracy to distribute cocaine and marijuana, in

violation       of   21     U.S.C.    §     846       (2006).       Vasallo       also    pleaded

guilty     to       traveling      in     interstate             commerce     to    facilitate

distribution          of     marijuana,           in       violation        of     18      U.S.C.

§ 1952(a)(3) (2006).            The district court sentenced Hoy to sixty-

four months of imprisonment and sentenced Vasallo to ninety-five

months of imprisonment, and they both appeal.                               For the reasons

that follow, we affirm.

            Hoy first argues on appeal that the district court

failed to adequately consider his sentencing argument regarding

his community service.               We review a sentence for reasonableness,

applying    an       abuse    of     discretion            standard.        Gall    v.     United

States,    552       U.S.    38,     51   (2007);          see    also   United     States     v.

Layton, 564 F.3d 330, 335 (4th Cir. 2009).                                  In so doing, we

examine     the       sentence        for     “significant             procedural         error,”

including “failing to calculate (or improperly calculating) the

Guidelines range, treating the Guidelines as mandatory, failing

to   consider        the     [18     U.S.C.]           §    3553(a)      [(2006)]        factors,

selecting       a    sentence      based      on       clearly      erroneous       facts,    or

failing to adequately explain the chosen sentence.”                                  Gall, 552

U.S. at 51.           We presume on appeal that a sentence within a

properly    calculated          advisory      Guidelines           range     is    reasonable.

                                                  3
United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007); see

Rita v. United States, 551 U.S. 338, 346-56 (2007) (upholding

presumption of reasonableness for within-Guidelines sentence).

            “When rendering a sentence, the district court must

make an individualized assessment based on the facts presented.”

United    States   v.     Carter,   564   F.3d      325,   328   (4th    Cir.    2009)

(internal quotation marks, alterations, and citation omitted).

Moreover, where the parties present “nonfrivolous reasons for

imposing a different sentence than that” imposed, “a district

judge should address the part[ies’] arguments and explain why he

has rejected those arguments.”                Id. (internal quotation marks

and citation omitted).            We have thoroughly reviewed the record

and conclude that the district court adequately explained the

sentence and responded to the parties’ sentencing arguments.

            Hoy    next    argues    that     the    court   erred      in    imposing

special    conditions      of    supervised    release,      including        that   he

provide     his    probation        officer      with      requested         financial

information and refrain from incurring new credit without his

probation officer’s approval.             As Hoy failed to object to these

conditions before the district court, we review this issue for

plain error.       See United States v. Olano, 507 U.S. 725, 731-32

(1993).    To meet this standard, Hoy must demonstrate that there

was error, that was plain, and that affected his substantial

rights. Id. at 731.             Moreover, even if Hoy demonstrates plain

                                          4
error   occurred,        this    court             will     not    exercise       discretion     to

correct    the    error    “unless             the       error    seriously       affect[s]     the

fairness,        integrity           or        public           reputation        of      judicial

proceedings.”       Id. at 732 (internal quotation marks and citation

omitted).

            “A sentencing court may impose any condition that is

reasonably       related        to        the        relevant           statutory       sentencing

factors,” including the nature and circumstances of the offense,

the history and characteristics of the defendant, the need for

deterrence and protecting the public from future crimes, and

providing    the    defendant         with          training       or     treatment.        United

States v. Worley, 685 F.3d 404, 407 (4th Cir. 2012); see 18

U.S.C. § 3553(a).          While “[a] particular restriction does not

require an offense-specific nexus, . . . the sentencing court

must    adequately       explain          its        decision        and    its     reasons     for

imposing    it.”         Id.    (internal                quotation      marks     and   citations

omitted).        After reviewing the record and the relevant legal

authorities, we conclude that the district court did not plainly

err in imposing these special conditions of supervised release.

            Vasallo       argues          on       appeal        that    the    district      court

plainly    erred    in    applying             a    two-level        enhancement        under   the

Guidelines for use of a special skill based on his use of a

commercial   truck       driving          license          to    commit    the    offense.       As

Vasallo failed to object to the Guidelines calculations below,

                                                     5
we review this issue for plain error.                        See United States v.

Brack, 651 F.3d 388, 392 (4th Cir. 2011).                     Under USSG § 3B1.3,

if   the    defendant      used    a    special      skill    “in    a    manner       that

significantly facilitated the commission or concealment of the

offense,”     a   court    shall       increase    the   offense         level    by    two

levels.       The    “central      purpose      of     § 3B1.3      is    to     penalize

defendants who take advantage of a position that provides them

with the freedom to commit a difficult-to-detect wrong.”                             Brack,

651 F.3d at 393 (internal quotation marks and citation omitted).

We have reviewed the relevant legal authorities and conclude

that Vasallo has failed to demonstrate that the district court

plainly erred in applying the enhancement.                    See Brack, 651 F.3d

at 392 (“An error is ‘plain’ when it is ‘obvious or clear under

current law.’”) (citation omitted).

             Vasallo next argues that the district court erred in

failing to consider the disparities between defendants sentenced

in   districts      with    fast-track         sentencing      programs        for     drug

offenses and those without such programs.                     In United States v.

Perez-Pena, 453 F.3d 236, 244 (4th Cir. 2006), however, we found

that such disparities are not “unwarranted disparities.”                             See 18

U.S.C.     § 3553(a)(6).          Therefore,      we   conclude      that      Vasallo’s

argument is without merit.

             Finally,      Vasallo        argues       that    his       sentence        is

substantively       unreasonable.           The      district       court      sentenced

                                           6
Vasallo within the advisory Guidelines range and we therefore

apply    a   presumption   of    reasonableness   to   that   sentence.   We

conclude that Vasallo has failed to overcome that presumption.

             Accordingly, we affirm the judgments of the district

court.       We dispense with oral argument because the facts and

legal    contentions   are      adequately   presented   in   the   materials

before this court and argument would not aid in the decisional

process.



                                                                     AFFIRMED




                                       7